Sommer, J. This matter coming to be heard upon the joint stipulation of the parties for the entry of judgment: That the Claimant’s decedent was a resident of the Dixon Developmental Center, an Illinois Department of Mental Health and Developmental Disabilities facility. Pursuant to a placement decision initiated by the Department, the decedent was transferred to a private care facility. That at all times subsequent to his transfer to private care, the Department retained and exercised monitoring, licensing and advisory powers with respect to the decedent’s placement. That on or about September 13,1981, Michael Grider was absent from the premises of the private care facility located on the shores of Lake Michigan in Chicago, Illinois, without supervision and drowned in Lake Michigan, At the time of his death Michael Grider was 19 years old. The Court further finds that the Respondent denies responsibility for the death of Claimant’s decedent and that the parties have determined that in their respective best interests, and without admission of fault, this cause shall be settled and compromised in the sum of fifteen thousand ($15,000.00) dollars and the Court under the circumstances finds that said sum is fair, reasonable and just. This opinion shall in no way act as precedent in future claims which may be filed. It is hereby ordered that Claimant, Dorothy Quinn, Special Administrator of the Estate of Michael Grider, deceased, be awarded the total sum of fifteen thousand ($15,000.00) dollars in full and final settlement of all claims which are the subject matter of her complaint.